UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4224


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOEL CHRISTOPHER SIMCOX,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:03-cr-00248-JAB-1)


Submitted:   July 7, 2011                 Decided:   August 1, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant. Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joel       Christopher       Simcox         was    sentenced            to     fifteen

months’ imprisonment following the revocation of his supervised

release.      Simcox’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating his opinion that there

are no meritorious issues for appeal but questioning whether the

district court properly ran Simcox’s sentence consecutive to an

undischarged state sentence.                  Simcox filed a pro se supplemental

brief raising essentially the same claim.                               The Government has

declined to file a responsive brief.                      We affirm.

              In    reviewing      a     sentence       imposed         upon      revocation       of

supervised         release,      this     court       “takes       a     more      ‘deferential

appellate posture concerning issues of fact and the exercise of

discretion’          than      reasonableness              review        for       [G]uidelines

sentences.”             United    States v.          Moulden,       478        F.3d        652,   656

(4th Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433,

439 (4th Cir. 2006)).              We will affirm a sentence imposed after

revocation         of     supervised          release       if     it        is    not       plainly

unreasonable.           United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.    2010).           The     first    step       in     this        review        requires      a

determination of whether the sentence is unreasonable.                                       Crudup,

461    F.3d   at     438.        Only    if    the    sentence          is    procedurally         or

substantively           unreasonable      does       the    inquiry          proceed         to   the



                                                2
second step of the analysis to determine whether the sentence is

plainly unreasonable.           Id. at 438-39.

            A      supervised           release          revocation        sentence        is

procedurally      reasonable       if    the      district       court    considered      the

advisory policy statement range based upon Chapter Seven of the

Guidelines and the § 3553(a) factors applicable to supervised

release revocation.         See 18 U.S.C. § 3583(e) (2006); Crudup, 461

F.3d at 438-40.          A sentence is substantively reasonable if the

district    court        stated     a    proper          basis    for     concluding      the

defendant       should    receive       the       sentence       imposed,       up   to   the

statutory maximum.          Crudup, 461 F.3d at 440.                    “A court need not

be as detailed or specific when imposing a revocation sentence

as it must be when imposing a post-conviction sentence, but it

still   must     provide    a     statement         of    reasons    for    the      sentence

imposed.”       Thompson, 595 F.3d at 547 (internal quotation marks

omitted).

            Simcox       argues     that       the       district       court     erred   in

imposing his sentence consecutive to his undischarged term of

state imprisonment because it constitutes double counting under

U.S. Sentencing Guidelines Manual (USSG) § 5G1.3(b) (2009).                                We

conclude that § 5G1.3(b) is inapplicable here.                           Application Note

3(C) provides that “[s]ubsection (c) applies in cases in which

the   defendant     was    on     federal      or    state       probation,     parole,    or

supervised release at the time of the instant offense and has

                                              3
had   such   probation,       parole,   or    supervised    release     revoked.”

USSG § 5G1.3 cmt. n.3(c).          Subsection (c) permitted the district

court to impose Simcox’s federal sentence to run consecutively

to his state sentence.         See USSG § 5G1.3(c).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we affirm the judgment of the district court.                   This

court requires that counsel inform Simcox, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Simcox requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Simcox.

             We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented    in   the    materials

before   the   court    and    argument      would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        4